           Case
            Case1:18-cv-07361-AJN
                 1:18-cv-07361-AJN Document
                                    Document34-1
                                             47 Filed
                                                 Filed08/19/20
                                                       01/24/20 Page
                                                                 Page11ofof11


                                                                                                       8/19/20
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 Leon Leonard MEDLEY,

                      Petitioner,
                                                                No. 18 Civ. 7361 (AJN)
 v.

 Thomas DECKER, et al.,

                      Respondents.




                 [PROPOSED] ORDER GRANTING PETITIONER’S MOTION
                         TO FILE DOCUMENTS UNDER SEAL


          Petitioner’s motion to file his psychological evaluation and sensitive medical records

under seal is GRANTED. For the reasons stated in Petitioner’s motion, the Court orders that the

psychological evaluation and medical records for his family members be placed under seal.

          Specifically, the Court further orders that the following documents or portions thereof be

sealed:

         Psychological Evaluation by Jessica Millet Rosenberg, with C.V. (18 pages long);

         Medical records for Maya Medley and minor child (95 pages long).

          IT IS SO ORDERED.



         August 19, 2020
Dated: _______________________                         _______________________________

                                                       United States District / Magistrate Judge
